Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 1 of 13 - Page ID#:
                                     3965



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 HENLEY MINING, INC.,                            )
                                                 )
        Plaintiff,                               )
                                                 )      Civil No. 6:17-cv-00092-GFVT-HAI
 V.                                              )
                                                 )
 DAVID E. PARTON,                                )         MEMORANDUM OPINION
                                                 )                 &
        Defendant.                               )               ORDER
                                                 )

                                      *** *** *** ***

       This matter is before the Court on David Parton’s Motion in Limine to Exclude the

Testimony and Report of Michael A. Johnson [R. 57], Henley Mining’s Motions in Limine to

Exclude the Testimony of Basil Jefferson Grizzle [R. 58] and John Walton Herring [R. 59], and

Henley Mining’s Motion to Strike Deposition Transcript [R. 99.] For the reasons that follow,

each Motion is DENIED.

                                                I

       Defendant David E. Parton and his brothers John H. Parton and Timothy L. Parton were

equal shareholders in three companies: Parton Brothers Contracting, Inc., Bud Equipment, Inc.,

and Pine Mountain Security, Inc. Each business engaged in underground contract coal mining

and each brother owned an equal one-third interest in the companies. [R. 84 at 3310; R. 88.] In

June 2016, David Parton filed suit in Bell county, Kentucky Circuit Court, seeking judicial

dissolution of the three companies. [R. 102 at 2.] Upon settlement, the three companies merged

into the newly formed Henley Mining, Inc. and David was to be paid the fair value of his interest
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 2 of 13 - Page ID#:
                                     3966



in the companies. [R. 88.] The settlement also indicated that, if David disagreed with the

valuation, Henley Mining was ordered to file an action to determine fair value pursuant to KRS

271B.13-300. Id. After the merger, Henley Mining obtained a valuation of the three companies

at $446,427. Id. As a result, the company paid David $148,809, one-third of the valued worth of

the companies. Id. On March 3, 2017, David tendered his dissent to the fair valuation. Id.

       A four-day bench trial in this matter was held on August 18, 2020 through August 20,

2020 and November 20, 2020. 1 To achieve an accurate valuation of the companies, both parties

hired expert witnesses who generated reports and testified at trial. At issue are the reports and

testimony generated by three of those witnesses: Henley Mining’s expert Michael A. Johnson,

and David Parton’s experts Basil Jefferson Grizzle and John Walton Herring. Also at issue is a

statement made at deposition by David Nolan, the newly discovered witness deposed during the

pause of the bench trial.

                                                 II

       The Court first turns to the three Motions in Limine in this matter [R. 57, 58, 59.] In a

diversity case, federal law generally governs procedural and evidentiary issues, including the

admissibility of expert testimony. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

Admissibility of expert testimony is governed specifically by Federal Rule of Evidence 702,

which states:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles
       and methods; and (d) the expert has reliably applied the principles and methods to


1
 The bench trial was temporarily paused between August and November to allow the parties to
depose a newly discovered witness, David Nolan. Closings arguments were held on November
20, 2020. [R. 96; R. 108.]
                                                 2
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 3 of 13 - Page ID#:
                                     3967



       the facts of the case.

Fed. R. Evid. 702. The Sixth Circuit has identified three specific Rule 702 requirements in

deciding the admissibility of proposed expert testimony. In re Scrap Metal Antitrust Litig., 527

F.3d 517, 528–29 (6th Cir. 2008). First, the proposed expert must have the requisite

qualifications, whether it be through “knowledge, skill, experience, training, or education.” Id. at

529 (quoting Fed. R. Evid. 702). Second, the testimony must be relevant, meaning that it “will

assist the trier of fact to understand the evidence or to determine a fact in issue.” Id. (quoting

Fed. R. Evid. 702). Third, the testimony must be reliable. Id.

                                                  A

       First, Defendant David Parton seeks the exclusion of the testimony and report of Henley

Mining’s valuation expert, Michael A. “Drew” Johnson. [R. 57.] Mr. Johnson is a member of

the mining industry who has forty years of experience in parts, components, warehousing,

equipment repair, complete rebuild, and machinery sales of coal mining equipment. [R. 95 at

3390.] In his report and testimony, Mr. Johnson argues that the repairs of Henley Mining’s

central equipment will cost $5.3 million. [R. 57 at 4.] Although David Parton does not dispute

that Mr. Johnson is qualified to proffer an expert opinion, he disputes that Mr. Johnson’s trial

testimony and report were reliable or relevant. Id. at 4-12. First, Defendant argues that Mr.

Johnson’s testimony is not reliable “because he does not consider alternative methods for the

Companies to comply with his alleged repair expenses.” Id. at 4. Defendant argues that, because

Mr. Johnson “never explained that the Companies (or anyone) did not need to have 5.3M of cash

on hand to pay for these alleged repairs,” and instead, could have sought alternative methods to

become an operable again, his report and testimony are unreliable. Id. Additionally, he argues

that Mr. Johnson’s report and testimony should be excluded because his “rebuild proposals do



                                                  3
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 4 of 13 - Page ID#:
                                     3968



not reflect the actual work needed.” [R. 57 at 5-6.] Mr. Parton argues that the estimates

provided by Mr. Johnson are based on unnecessary work and, because alternative options to

rebuild are likely available, his opinion is unreliable. Id. at 5-8. Finally, Defendant argues that

Mr. Johnson’s testimony and report should be excluded because his “opinion is not relevant to

this case because he does not provide an analysis that is specific to the Companies.” Id. at 8-12.

Ultimately, Mr. Parton argues that Mr. Johnson’s opinion is not relevant because he never

analyzed the companies’ financial documents to determine whether they could pay for $5.3M in

repairs and because he determined the condition of the companies’ equipment in October 2019,

over years after the date of the merger occurred. Id.

       In response, Plaintiff argues that Mr. Johnson was not retained to determine whether the

companies could afford to make these repairs, but instead, he was retained to determine the cost

of conducting the repairs itself. [R. 67 at 8-11.] Additionally, Plaintiff argues that it would be

more appropriate for the Defendant to challenge whether these repairs were necessary and the

price of repairs through cross examination. Id. at 14. Finally, Plaintiff states that, although Mr.

Johnson did not view the equipment until 2019, he was aware that his task was to appraise the

equipment as of its condition in 2017 and conducted his valuation in accordance with the period

of the merger. Id. at 14-15.

       Ultimately, the Court does not find Mr. Johnson’s report and testimony to be unreliable

or irrelevant. Moreover, the Court finds that Mr. Johnson’s forty years of experience in the

mining industry renders him qualified to provide an expert opinion. As a result, the Court will

DENY Mr. Parton’s Motion in Limine [R. 57.] However, the Court will address the substantive

weight that it will provide Mr. Johnson’s opinion in its Conclusions of Law and Findings of Fact.

[See R. 110 at 3, 11.]



                                                  4
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 5 of 13 - Page ID#:
                                     3969



                                                  B

       Next, the Court turns to Henley Mining’s Motion in Limine to Exclude the Testimony of

Basil Jefferson Grizzle [R. 58.] Mr. Grizzle is a certified equipment appraiser who has worked

as an underground coal miner and has worked for the last thirty years for Phillips Machine, a

global manufacturer and refurbisher of mining equipment. [R. 96 at 3692-96.] In January 2017,

Mr. Grizzle “inspected certain equipment purported to be owned by the companies at the Arjay

Schoolyard.” [R. 58-1 at 4.] After spending fifteen hours inspecting over 400 pieces of

equipment and supplies, Mr. Grizzle valued the companies’ equipment, machinery, and supplies

at $4,391,940. Id. at 5. In its Motion, Plaintiff argues that Mr. Grizzle’s testimony should be

excluded because it is not relevant or reliable. Id. at 7-20.

       Regarding relevance, Plaintiff states that Mr. Grizzle did not value that companies’ assets

as a going concern, as required under Shawnee Telecom, but instead, simply calculated the

liquidation value of the companies’ assets. 354 S.W.3d 542, 544 (Ky. 2011); [R. 58-1 at 8.]

Regarding the alleged incorrect valuation, Plaintiff argues “Mr. Grizzle’s valuation is not tied to

a going concern standard because (i) he does not appraise the property as a mass assemblage of

assets, and (ii) his appraisal does not take into account whether the assets are in a condition to

produce income.” [R. 58-1 at 8.] Plaintiff then quotes Mr. Grizzle’s deposition testimony at

length in support of its argument that his valuation was conducted improperly. Id. at 9-12. Next,

Plaintiff argues that Mr. Grizzle’s testimony is unreliable because it “is based on false

assumptions that he did not verify” and because he “fails to identify the principles and methods

he uses and how they are applied to the data to reach his conclusions.” Id. at 13, 15. In support,

Plaintiff argues that Mr. Grizzle spent too little time appraising Henley Mining’s equipment to

have created a reliable opinion, relied on David Parton’s statements regarding the condition of



                                                  5
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 6 of 13 - Page ID#:
                                     3970



the equipment without independent verification, and failed to explain how he determined the

value of the equipment he analyzed aside from relying on his own “experience” in the industry.

Id. at 12-19.

       In response, Defendant argues that Mr. Grizzle’s valuation method was appropriate under

Shawnee Telecom and that Plaintiff’s expert Scott Romans used the exact same method as Mr.

Grizzle in his own valuation. [R. 69 at 3-5.] Moreover, Defendant argues that Plaintiff’s

arguments should be viewed as an attack against the weight of Mr. Grizzle’s opinion, not its

admissibility. Id. at 5-6. Finally, Defendant argues that Mr. Grizzle has ample expertise in the

mining industry to be able to proffer reliable valuations of mining equipment and that his

methods were both appropriate and thoroughly explained at his deposition. Id. at 6-11.

Ultimately, the Court agrees with the Defendant that Mr. Grizzle’s testimony is both relevant and

reliable. Moreover, the Court finds Mr. Grizzle to be a qualified expert because he has thirty

years of coal mining and management experience. Thus, Plaintiff’s Motion in Limine [R. 58] is

DENIED. The Court will address the weight it will give Mr. Grizzle’s opinion in its

Conclusions of Law and Findings of Fact. [See R. 110 at 3-4, 12-13.]

                                                 C

       Finally, the Court turns to Plaintiff’s Motion in Limine to Exclude the Testimony of John

Walton Herring [R. 59.] Mr. Herring is a certified public account with over thirty-four years of

accounting experience and twelve years of business valuation experience. [R. 95 at 3604-05.]

After the merger of the companies, Mr. Herring was hired to determine the fair value of David

Parton’s interest in the companies. [R. 59-1 at 5.] In his report, Mr. Herring relied extensively

on the equipment appraisal conducted by Mr. Grizzle and representations from David Parton

regarding the companies’ liabilities. Id. In its Motion, Plaintiff argues that Mr. Herring’s



                                                 6
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 7 of 13 - Page ID#:
                                     3971



testimony should be excluded because it is not reliable or relevant. Id. at 7-15. Additionally,

Plaintiff argues that “Herring should be excluded from testifying as to any adjustment of

shareholder distribution liability” because his determination of liabilities was premised on the

time of merger in 2017 instead of 2015 when David Parton received equipment from the

companies by a Bill of Sale. Id. at 15-16.

       Regarding reliability and relevance, Plaintiff states that, because Mr. Herring’s testimony

relied, in part, on Mr. Grizzle’s equipment valuation, which Plaintiff asserts is unreliable, his

testimony is therefore unreliable as well. [R. 59-1 at 7.] Plaintiff further argue that Mr.

Herring’s report incorrectly values the companies because it fails to consider that the companies’

equipment should have been calculated as a going concern. Id. at 8-15. Finally, Plaintiff argues

that Mr. Herring’s testimony regarding shareholder distribution liability should be excluded

because he relied on David Parton’s valuation of liability and calculated the liabilities as of the

time of merger instead of as of the time the Bill of Sale was issued. Id. at 15-16. In response,

Defendant argues that Mr. Herring’s testimony is admissible regardless of the admissibility of

Mr. Grizzle’s testimony and further argues that Mr. Herring’s calculation of liabilities, much like

Mr. Roman’s, was based solely on the statements of a shareholder in the company and should

therefore not be held to a different standard of admissibility. [R. 69 at 10-13.]

       The Court finds Mr. Herring’s testimony to be both reliable and relevant. Moreover,

because Mr. Herring has thirty-four years of accounting experience and twelve years of business

valuation experience, the Court finds that he is a qualified expert witness. Thus, Plaintiff’s

Motion in Limine [R. 59] is DENIED. However, the Court will address the weight it will give

Mr. Herring’s opinion in its Conclusions of Law and Findings of Fact. [See R. 110 at 4, 14-16.]




                                                  7
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 8 of 13 - Page ID#:
                                     3972



                                                 II

       Next, the Court turns to Plaintiff’s Motion to Sustain Deposition Objection. [R. 99.]

During a bench trial on this matter held on August 20, 2020, Defendants requested to call Mr.

David Nolan as a fact witness. [R. 96 at 150.] Plaintiff objected to this request, arguing that Mr.

Nolan was not identified in pre-trial discovery and that it had not been given a chance to depose

him in preparation for trial. Id. Defendant argued that Mr. Nolan was disclosed in its witness

list provided one month prior. Id. The Court ultimately gave leave for Plaintiff to first depose

Mr. Nolan prior to his testifying at the bench trial. Id. at 152. On August 27, 2020, parties

conducted the deposition. [R. 97.] During the deposition, the following exchange occurred:

       Q: Mr. Nolan, based on your 23 years of experience as an underground mine
       repairman and based on your direct hands-on experience with these miners there at
       Parton Brothers, did either the 14-15 or the 12-12 need to be rebuilt when –

       MR. THACKER: Objection.

       Q -- in 2 -- in February 2015?

       A: No, sir. They were doing a excellent job of cutting coal. I see no reason why
       you’d want to pull them out and send them to a rebuild shop, because I really didn't
       see that much wrong with those miners that couldn't be repaired. Every piece of --
       every part can come off of that miner frame and be replaced except that frame. That
       frame is critical.
               If you’re experiencing frame damage, you gotta get it out, take it offline,
       get it outside, send it to a rebuild shop. That and the upper wear strips that the cats
       run on, they’re in a tunnel and they’re not accessible and they’re not -- you can’t
       change them underground, it has to go to a shop where they have the equipment to
       do that, because they have to be cut open to change the wear strip. [R. 97 at 3822-
       3823].

Now, Plaintiff moves the Court to sustain its objection, arguing that Mr. Nolan’s answer rose to

the level of expert testimony, while the preliminary witness disclosure listed him as solely a fact

witness. [R. 99 at 2.] Additionally, Plaintiff argues that Mr. Nolan’s statement exceeds the

scope of testimony permitted for lay witnesses. [R. 99 at 2-3.]



                                                 8
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 9 of 13 - Page ID#:
                                     3973



                                                 A

       First, Plaintiff argues that Mr. Nolan’s testimony must be stricken because it exceeds the

scope of the pretrial witness disclosure. [R. 99 at 2.] Under Federal Rule 26, potential witnesses

are divided into three categories for purposes of disclosure. Musser v. Gentiva Health

Servs., 356 F.3d 751, 756 (7th Cir. 2004). First, for fact witnesses, the parties must disclose the

name and contact information “of each individual likely to have discoverable information —

along with the subjects of that information — that the disclosing party may use to support its

claims or defenses. . . .” Fed. R. Civ. P. 26(a)(1)(A). The parties must disclose this first group of

potential witnesses "at or within 14 days" after the parties Rule 26(f) conference unless otherwise

specified by the court. Fed. R. Civ. P. 26(a)(1)(C). Rule 26(a)(2)(A) governs disclosures of the

second group of potential witnesses, pursuant to which the parties "must disclose the identity of

any witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703,

or 705." Fed. R. Civ. P. 26(a)(2)(emphasis added). These witnesses are in addition to the fact

witnesses who must be disclosed under Rule 26(a)(1). The final group includes those expert

witnesses who have been “retained or specially employed to provide expert testimony in the

case,” and the disclosure of such witnesses “must be accompanied by a written report” that has

been “prepared and signed” by the expert witness. Fed. R. Civ. P. 26(a)(2)(B).

       The purpose of Rule 26 disclosures of witnesses, both fact witnesses and expert

witnesses, is to enable the parties to adequately prepare for trial. The commentary to Rule

26 states that the duty to disclose “extends to witnesses that the other party already knows of and

to documents that the other party already knows of or even possesses.” McFerrin v. Allstate

Prop. & Cas. Co., 29 F. Supp. 3d 924 (E.D. Ky. 2014). The commentary further explains as

follows:



                                                  9
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 10 of 13 - Page ID#:
                                     3974



        The fact that the other party already knows of a potential witness or has a document,
        does not, by itself, achieve a critical purpose of the Rule 26(a)(1)(A) disclosures,
        which is to inform the other parties which witnesses and documents the disclosing
        party may use to support its claim or defenses. See Fed. R. Civ. P. 26, Practice
        Commentary.

 In its Motion, Plaintiff argues that “Mr. Nolan was presented by the Defense as a fact witness

 and was not disclosed or offered as an expert witness.” [R. 99 at 2.] Plaintiff refers to

 Defendant’s pretrial witness disclosure which describes Mr. Nolan’s expected testimony as

 follows:

        G. David Nolan – David Nolan will testify concerning (1) the identification and
        condition of the Companies’ equipment, (2) maintenance performed on the
        Companies’ equipment. Id.

 Plaintiff asserts that Mr. Nolan’s statement exceeds the scope of testimony described in

 this disclosure because it rises to the level of expert opinion testimony. Id. In response,

 Defendants argue that it “disclosed its intent to call David Nolan to testify as to the

 condition and maintenance performed . . .” and “to impeach Andrew Johnson’s opinion

 that a full rebuild of the equipment was required.” [R. 101 at 1.] Defendants specifically

 reference a statement it made on the final day of trial which indicated that Mr. Nolan

 maintained the miners and that the Defendants sought to offer his testimony to impeach

 Mr. Johnson’s opinion that the miners needed to be rebuilt. [R. 96 at 3783.]

        The Court is unpersuaded by Plaintiff’s argument that Mr. Nolan’s testimony

 exceeds the scope of disclosure. Rule 26 disclosures, as explained by the Federal Rules

 of Civil Procedure Practice Commentary, are designed to “inform the other parties which

 witnesses and documents the disclosing party may use to support its claim or defenses.”

 Fed. R. Civ. P. 26, Practice Commentary. The purpose of witness disclosures, therefore,

 is to allow an opposing party to adequately prepare for the ensuing litigation. Here,



                                                  10
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 11 of 13 - Page ID#:
                                     3975



 Defendant’s disclosure clearly indicates that Mr. Nolan would testify regarding the

 condition of the companies’ equipment. [R. 99 at 2.] His testimony does not exceed this

 described boundary. Additionally, Defendants made clear at trial that it planned to use

 Mr. Nolan’s testimony to impeach one of Plaintiff’s expert’s testimony regarding the

 condition of the equipment. [R. 96 at 3783.] Thus, the purpose of the disclosure

 requirement of Rule 26 is not defeated because Plaintiffs were on notice, prior to the

 deposition, that Mr. Nolan’s testimony would likely make mention of the disputed

 condition of the equipment.

                                               B

        Next, Plaintiff asserts that Mr. Nolan’s statement is improper lay testimony. Rule

 701 requires a lay witness’s opinion to be limited to one that is “rationally based on the

 witness’s perception, helpful . . . and not based on scientific, technical, or other

 specialized knowledge within the scope of Rule 702.” Fed. R. Evid. 701. When a

 witness has particularized knowledge over a subject matter based on extensive personal

 experience, however, that witness may testify as a lay witness even though the matter

 might appear complex. See Prime Finish, LLC v. ITW Deltar IPAC, 2017 U.S. Dist.

 LEXIS 72701 at *17-*23 (finding that the sole principal and owner of an LLC could

 testify as a lay witness to the company’s damages). Moreover, “lay testimony results

 from a process of reasoning familiar in everyday life, whereas an expert’s testimony

 results from a process of reasoning which can be mastered only by specialists in the

 field.” United States v. White, 492 F.3d 380, 401 (6th Cir. 2007).

        Here, the parties do not dispute that Mr. Nolan’s opinion testimony is both rationally

 based on his personal perception and is helpful to the trier of fact. [R. 101 at 3.] Plaintiff argues,



                                                   11
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 12 of 13 - Page ID#:
                                     3976



 however, that the disputed opinion testimony must be stricken because Mr. Nolan’s opinion

 about whether a miner should be rebuilt requires expert analysis. Id. Plaintiff states that

 “[w]hether the rebuild of specific industrial equipment was necessary is not testimony ‘formed

 by reasoning processes familiar to the average person in everyday life rather than by technical,

 . . . or other specialized knowledge.” Id. (quoting United States v. White, 492 F.3d 380, 404 (6th

 Cir. 2007)). In response, Defendant argues that “Mr. Nolan testified that he worked on this

 equipment on a daily basis and was intimately familiar with its condition.” [R. 101 at 3.]

 Defendant further states that Mr. Nolan’s testimony is not expert testimony and, instead, “is

 based on his first-hand experience working as a repairman in underground mines and working on

 a continuous miner units such as the 14-15 Miner and 12-12 Miner.” Id. The Court agrees with

 Defendant. Mr. Nolan’s testimony is premised on personal experience and is based on his own

 rational perception resulting from years of working in underground mines. It is not improper for

 Mr. Nolan to opine on whether a miner, which he worked within for decades, needed to be

 rebuilt. Mr. Nolan’s opinion requires no specialized knowledge and, instead, is based on

 reasoning attained from his everyday life and work experience. There, Mr. Nolan’s disputed

 statement does not violate Rule 701.

        Accordingly, and being otherwise sufficiently advised, it is hereby ORDERED as

 follows:

        1. Defendant’s Motion in Limine [R. 57] is DENIED;

        2. Plaintiff’s Motions in Limine [R. 58; R. 59] is DENIED;

        3. Plaintiff’s Motion to Sustain Deposition Objection [R. 99] is DENIED.



        This the 29th day of March, 2021.



                                                 12
Case: 6:17-cv-00092-GFVT-HAI Doc #: 109 Filed: 03/29/21 Page: 13 of 13 - Page ID#:
                                     3977




                                       13
